Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 13, 2007, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was discharged from her employment due to disqualifying misconduct. “It is well settled that an employee’s falsification of time records may constitute disqualifying misconduct” (Matter of Marione [Commissioner of Labor], 25 AD3d 1055, 1055 [2006] [citations omitted]; see Matter of Newkirk [Commissioner of Labor], 15 AD3d 827 [2005]). Here, the testimony offered by the employer’s representatives, together with the payroll records and other documentary evidence, established that claimant *1011signed the employer’s log sheet on three days when she was not actually at work. Claimant conceded that she may not have worked on the days in question but contended that any error in that regard was unintentional. Claimant’s exculpatory explanations and her assertion that the erroneous entries were clerical errors made without any intention of deceiving the employer presented a credibility issue for the Board to resolve (see Matter of Downing [Buffalo Hearing & Speech Ctr.—Commissioner of Labor], 51 AD 3d 1093, 1093 [2008]; Matter of Marione [Commissioner of Labor], 25 AD3d at 1055; Matter of Newkirk [Commissioner of Labor], 15 AD3d at 827). Claimant’s remaining contentions, to the extent not specifically addressed, have been examined and found to be lacking in merit.
Mercure, J.P., Spain, Rose, Kane and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.